Citation Nr: 1010635	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bronchiectasis, to 
include as secondary to service-connected nicotine 
dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to April 
1953.    

In October 2008, the Board of Veterans' Appeals (Board) 
denied entitlement to an initial compensable evaluation for 
service-connected nicotine dependence and remanded the issue 
currently on appeal to the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO), for 
additional development.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2008, and a copy of the hearing transcript is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that in November 2009, 
the Veteran submitted a VA Form 21-4142, Authorization And 
Consent To Release Information to VA for treatment records 
generated by Dr. W. Khalil for bronchiectasis.  The Veteran 
represented that Dr. Khalil opined that bronchiectasis may be 
causally related to service.  These records from Dr. Khalil 
are not on file and should be obtained if available.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA or non-VA medical 
treatment for respiratory disability other 
than from Dr. Khalil.  The Veteran will be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO/AMC will then 
obtain these records and associate them with 
the claims folder.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  The RO/AMC will also request all relevant 
medical records from Dr. Khalil, 110 N. 29th 
St., Suite 204, Norfolk, NE 68701, which must 
be associated with the claims folder.

3.  Following completion of the foregoing, 
the RO/AMC will review the claims file and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  If it is determined that a new VA 
examination, with nexus opinion, is needed in 
order to make a reasoned determination on the 
issue on appeal, an examination will be 
conducted by an appropriate health care 
provider, who will provide a nexus opinion 
that addresses the relevant factors noted in 
the October 2008 Board remand.  

4.  The RO/AMC will then readjudicate the 
Veteran's claim of entitlement to service 
connection for bronchiectasis, to include as 
secondary to nicotine dependence.  If the 
issue continues to be denied, the RO/AMC 
should provide the Veteran and his 
representative with a Supplemental Statement 
of the Case (SSOC) and the opportunity to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

